Citation Nr: 0813751	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for defective 
vision.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant enlisted in the Army National Guard of Indiana 
in October 1975.  He had a period of active duty for training 
in March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a letter dated in August 2005, the RO informed the 
appellant that "[w]e have no record of your appointing a 
service organization or representative to assist you with 
your claim."  That is not correct.  The claims file contains 
a valid VA Form 23-22 (Appointment of Service Organization as 
Claimant's Representative) that the appellant executed in 
favor of the American Red Cross in January 1979.  Because 
there is no indication that this appointment has been 
revoked, and because the RO has not thus far involved the 
appellant's representative in his appeal, a remand is 
required.  See 38 C.F.R. § 20.600 (2007) (providing that an 
appellant will be accorded full right to representation by 
his appointed representative "in all stages of an appeal").

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.  In the context of a 
claim to reopen, the VCAA requires, among other things, that 
the claimant be provided with notice describing the evidence 
necessary to substantiate the elements of service connection 
that were found insufficient in the previous denial.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, that 
has not been done.  This needs to be corrected.

The record shows that the appellant applied for disability 
benefits from the Social Security Administration (SSA) 
sometime around late 1978 or early 1979.  Thus far, it does 
not appear that any attempt has been made to obtain a 
complete copy of the medical records underlying the SSA's 
decision on that application.  Because the records from SSA 
could contain information pertinent to the claim on appeal, 
efforts should be made to procure them.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
appellant and his representative relative to 
the issue on appeal.  Among other things, the 
letter must describe the evidence necessary 
to substantiate the specific element(s) of 
service connection that were found 
insufficient in the previous denial, as 
required by Kent.  The appellant and his 
representative should be given a reasonable 
opportunity to respond to the notice, and any 
additional information or evidence received 
should be associated with the claims file.

2.  Ask the SSA to provide copies of any 
records in its possession pertaining to the 
appellant's application for of SSA disability 
(Supplemental Security Income) benefits, to 
include any medical records that were 
considered in making the decision on the 
application.  The materials obtained should 
be associated with the claims file.

3.  Thereafter, take adjudicatory action on 
the claim here on appeal.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.  The American Red 
Cross should be given opportunity to prepare 
a VA Form 646, Statement of Accredited 
Representation in Appealed Case.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

